UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1344


QUANCIDINE HINSON-GRIBBLE,

                     Plaintiff - Appellant,

              v.

LAW OFFICES OF MICHAEL A. DEMAYO; MICHAEL A. DEMAYO,
Attorney,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:19-cv-00014-BO)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Quancidine Hinson-Gribble, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Quancidine Hinson-Gribble appeals the district court’s order adopting the

magistrate judge’s recommendation and dismissing her civil action for lack of subject

matter jurisdiction. We have reviewed the record and find no reversible error. However,

a dismissal for lack of subject matter jurisdiction should be without prejudice. S. Walk at

Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175,

185 (4th Cir. 2013). Accordingly, we modify the district court’s judgment to reflect that

the dismissal is without prejudice and affirm as modified for the reasons stated by the

district court. Hinson-Gribble v. Law Offices of Michael A. DeMayo, No. 5:19-cv-00014-

BO (E.D.N.C. Mar. 19, 2019); see also 28 U.S.C. § 2106 (2012) (permitting appellate

court to affirm or modify judgment under review). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                AFFIRMED AS MODIFIED




                                            2